TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 14, 2018



                                      NO. 03-18-00459-CV


                                         J. E., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
      BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the order signed by the trial court on July 11, 2018. Having reviewed the

record, the Court holds that appellant has not prosecuted her appeal and did not comply with

a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and the court

below.